DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, 7-11, 13-18 are pending.
Claim 3, 6 and 12 are cancelled.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites, “protrusions formed” in line 2 and it appears this language is intended to recite, “protrusions are formed.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-11, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1, 17-18, claim 1 recites, “central plane structure” in line 2.  When reviewing the figures, the only recitation pertaining to a central plane is that of 16.  16 is an imaginary line, and does not denote any particular structure.  It is unclear as to what “structure” constitutes a central plane structure.  For the purposes of this examination, any structure along a central plane will be considered sufficient.  The same applies equally to claims 17-18.  In addition, these claims recite the same language throughout.  
In addition, claim 1 recites, “the surfaces” twice in the second clause.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “surfaces” and will be interpreted as such.
In addition, claim 1 recites, “the protrusions” in the 5th to last clause and the last clause.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the plurality of protrusions” and will be interpreted as such.  Each of claims 17-18 recite the same once.
Claims 2, 4-5, 7-11 and 13-16 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hartl (US 2011/0232217).
Re claim 18, Hartl discloses a floor construction (Fig. 2, see claim 1) comprising: 
a supporting surface (31); 
a surface covering (36); 
a carrier plate (10) arranged between the supporting surface (31) and the surface covering (36) to space (Fig. 2) the surface covering (36) from the supporting surface (31), wherein the carrier plate (10) comprises: 
a plate (10) made of plastic ([0016]) having a central plane structure (central plane of 10) and a plurality of protrusions (protrusion which create 14), wherein the plurality of protrusions (14) are formed to protrude alternately from opposing sides (Fig. 2) of the central plane structure (central plane of 10) on both opposite sides (top and bottom of the central plane of 10) of the central plane structure (central plane of 10), wherein a first portion (the top 14) of the plurality of protrusions (protrusions which creates 14) extends from a first plate side (top of 10 as divided by a central plane thereof) and a second portion (bottom 14) of the plurality of protrusions (protrusions which creates 14) extends from a second plate side (bottom of 10 as divided by a central plane thereof) opposite the first plate side (top of 10 as divided by a central plane thereof), wherein each protrusion (protrusion which creates 14) of the first portion (top 14) results in a corresponding recess (14) on the second plate side (bottom of 10), wherein each protrusion (protrusion which creates 14) of the second portion (bottom 14) results in a corresponding recess (14) on the first plate side (top of 10 as divided by a central plane thereof); 
a layer (27) on a first plate side (top of 10) which follows contours (Fig. 2) of the first plate side (top of 10), wherein the layer (27) consists of at least one of fleece, felt, or a woven fabric ([0027]); 
a further layer (23) which engages on a second plate side (bottom of 10) opposite the first plate side (top of 10), wherein the further layer (23) abuts a portion of the plurality of protrusions (which create 14) protruding on the second plate side (bottom of 10), which span recesses (14) provided between the protrusions (created by 14); and
adhesive (34) applied on the layer (27) to fill a portion (Fig. 2) of a recess (14) on the first plate side (top of 10) corresponding to a protrusion (created by 14) of the second portion (bottom of 10), 
wherein the further layer (23) is attached to the supporting surface (31) to sandwich the further layer (23) between the plate (10) and the supporting surface (31), 
wherein the surface covering (36) is attached to the plate (10) via attachment to (Fig. 2) the adhesive (34) applied on the layer (27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 9-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (US 6,786,013).
Re claim 1, Coulton discloses a carrier plate (Fig. 3 20) for a floor, wall (Fig. 1) or ceiling structure, the carrier plate (20) comprising 
a plate (22) made of plastic (Claim 1) having a central plane structure (22) and a plurality of protrusions (32, 24), wherein the plurality of protrusions (32, 24) are formed to protrude alternately (Fig. 3) from opposing sides (top and bottom of 22) of the central plane structure (22) on both opposite sides (Fig. 3) of the central plane structure (22), wherein a first portion (24) of the plurality of protrusions (24, 32) extends from a first plate side (top of 20) and a second portion (32) of the plurality of protrusions (24, 32) extends from a second plate side (bottom of 20) opposite the first plate side (top of 20), wherein each protrusion (24) of the first portion (24) results in a corresponding recess (interior to 24/32) on the second plate side (bottom of 20), wherein each protrusion (32) of the second portion (32) results in a corresponding recess (interior to 32) on the first plate side (top of 20),
a layer (112) on a first plate side (Fig. 1, right side of 20) which extends on the surfaces (surfaces of 24) of the first portion (24) of the plurality of protrusions (24) extending from the first plate side (top of 20) and along the surfaces (surfaces of the recesses interior to 24/32) of the recesses (interior to 24 and 32) on the first plate side (top of 20) formed by the second portion (32), 
a further layer (116) which engages on a second plate side (left side of 20) opposite the first plate side (right side of 20), 
wherein the further layer (116) abuts (Fig. 1) the a portion of the plurality of protrusions (24, 32) protruding on the second plate side (bottom of 20), which span recesses (such as 24 or 32, depending on point of reference, since 24 and 32 are hollow much the same as Fig. 1-2 of the present Application) provided between the protrusions (24, 32),
 wherein the plurality of protrusions (24, 32) are formed to protrude alternately (Fig. 4) from a central plane (22) of the plate (22), 
wherein the plurality of protrusions (24, 32) extend on both opposite sides (Fig. 4) of the central plane (22), such that a plurality of rows and columns are formed (Fig. 3), in which protrusions (24, 32) of the plurality of protrusion (24/ 32) and recesses (24 and 32 depending on point of reference) are alternately lined up (Fig. 4) and only recesses (24 and 32 depending on point of reference) are lined up along a diagonal (Fig. 3) to the plurality of rows and columns (Fig. 3) in a direction along the diagonal (Fig. 3) and only protrusions (24, 32) of the plurality of protrusions (24, 32) are lined up at right angles (Fig. 3) to the diagonal along a further diagonal (Fig. 3, as only 32 is in a diagonal, and only 24 is in another diagonal), 
wherein the central plane structure (22) includes respective crosspiece regions (between 32 and 24) that extend between and connect recesses (24 and 32 depending on point of reference) along the diagonal (Fig. 3), wherein the respective crosspiece regions (Fig. 2) further extend between and connect protrusions (24, 32) of the plurality of protrusions (24, 32) along the further diagonal (Fig. 3), and 
but fails to disclose wherein a number of the protrusions in the plurality of protrusions is in a range of 9,000 units/sqm to 90,0000 units 90,000 units/sqm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein the number of protrusions in the plurality of protrusions is in a range of than 9,000 units/sqm to 90,000 unites/sqm in order to optimize / reduce shear forces and to optimize / retain more humidity (see Col 6 line 15 recognizing a variable of number of the elements), or to provide a sufficiently sized airspace and drainage passageway (Col 3 lines 58-60).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re claim 2, Coulton as modified discloses the carrier plate according to claim 1, wherein the plurality of protrusions (24, 32) formed alternately to the central plane (Fig. 3) are formed as truncated cones (Fig. 3-4).
Re claim 4, Coulton discloses the carrier plate according to claim 1, wherein a star-shaped connecting section (best seen on the top elements 24 in Fig. 2, the sections between 24 and 32 provide for a star shaped interconnecting piece) is formed between two protrusions (24, 32) of plurality of protrusion (24, 32) and recesses (24 or 32 depending on point of reference) in the central plane (22), said two protrusions (24, 32) and recesses (24 or 32 depending on point of reference) being arranged to each other crosswise (Fig. 3-4).
Re claim 5, Coulton discloses the carrier plate according to claim 1, wherein the plurality of protrusions (24, 32) extend alternately to the central plane (Fig. 4) with same height (Fig. 4).
Re claim 7, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein a front side of the plurality of protrusions comprises a diameter between 3 to 8 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein a front side of the plurality of protrusions comprises a diameter between 3 to 8 mm in order to reduce shear forces and to retain more humidity, or to provide a sufficiently sized airspace and drainage passageway (Col 3 lines 58-60).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 9, Coulton discloses the carrier plate according to claim 1, wherein the layer (112) consists of a fleece or felt or a woven fabric (Col 5 line 26-33).
Re claim 10, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein the further layer (116) consists of a fleece, felt, textile material, net or mesh fabric or a perforated layer, or a perforated fleece.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton wherein the further layer (116) consists of a fleece, felt, textile material, net or mesh fabric or a perforated layer, or a perforated fleece, such as utilizing the same felt as described in Col 4 line 26-33 on 116, in order to better control the passage of vapor. 
Re claim 11, Coulton discloses a method for decoupling a surface covering to a supporting surface located thereon (Fig. 1 showing use), the method including using (Fig. 1 showing use) the carrier plate (20) according to claim 1 (see above).
Re claim 13, Coulton discloses the carrier plate according to claim 1, wherein the plurality of protrusions (24, 32) extend alternately to the central plane (Fig. 3) with same height (as indicated by Fig. 4).
Re claim 14, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein the number of protrusions in the plurality of protrusions is in the range between 25,600 and 90,000 units/sqm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein the number of protrusions in the plurality of protrusions is in the range between 25,600 and 90,000 units/sqm in order to optimize / reduce shear forces and to optimize / retain more humidity (see Col 6 line 15 recognizing a variable of number of the elements), or to provide a sufficiently sized airspace and drainage passageway (Col 3 lines 58-60). In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 15, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein the plate has a thickness of from .1 to .2mm.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein the plate has a thickness of from .1 to .2mm in order to ensure sufficient rigidity while not providing a plate so thick so as to increase the overall size of apparatus.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 16, Coulton discloses the carrier plate according to claim 13, wherein a height of the protrusions (24, 32) of the plurality of protrusions (24, 32) relative to the central plane (22) is provided (Fig. 4), but fails to disclose which is less than 5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein a height of the protrusions in the plurality of protrusions relative to the central plane is less than 5mm in order to reduce the thickness of the plate or optimize the thickness of the plate without sacrificing the reduction in shear forces through use of the projections (see [0004]).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (US 6,786,013) in view of Kannankeril (US 4,956,951).
Re claim 8, Coulton as modified discloses the carrier plate according to claim 1, but fails to disclose wherein the plate is made of LDPE (Col 3 lines 20-27).
However, Kannankeril discloses wherein the film-like plate is made of LDPE .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton wherein the plate is made of LDPE as disclosed by Kannankeril  in order to increase impact resistance and provide resistance to chemicals (Col 3 lines 20-27).  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (US 6,786,013) in view of Hartl (US 2011/0232217).
Re claim 17, Coulton discloses a carrier plate (Fig. 3 20) for a floor, wall (Fig. 1) or ceiling structure comprising:
a plate (22) made of plastic (Claim 1) having a central plane structure (22) and a plurality of protrusions (32, 24), wherein the plurality of protrusions (32, 24) are formed to protrude alternately (Fig. 3) from opposing sides (top and bottom of 22) of the central plane structure (22) on both opposite sides (Fig. 3) of the central plane structure (22), wherein a first portion (24) of the plurality of protrusions (24, 32) extends from a first plate side (top of 20) and a second portion (32) of the plurality of protrusions (24, 32) extends from a second plate side (bottom of 20) opposite the first plate side (top of 20), wherein each protrusion (24) of the first portion (24) results in a corresponding recess (interior to 24/32) on the second plate side (bottom of 20), wherein each protrusion (32) of the second portion (32) results in a corresponding recess (interior to 32) on the first plate side (top of 20),
a layer (112) on a first plate side (Fig. 1, right side of 20) which follows contours (as “following contours” does not require contacting the entirety of the contours) of the first plate side (top of 20), wherein the layer (112) consists of at least one of fleece, felt, or a woven fabric (Col 5 line 26-33), 
a further layer (116) which engages on a second plate side (left side of 20) opposite the first plate side (right side of 20), wherein the further layer (116) abuts (Fig. 1) a portion of the plurality of protrusions (24, 32) protruding on the second plate side (bottom of 20), which span recesses (such as 24 or 32, depending on point of reference, since 24 and 32 are hollow much the same as Fig. 1-2 of the present Application) provided between the protrusions (24, 32),
 wherein the plurality of protrusions (24, 32) are formed to protrude alternately (Fig. 4) from a central plane (22) of the plate (22), 
wherein the plurality of protrusions (24, 32) extend on both opposite sides (Fig. 4) of the central plane (22), such that a plurality of rows and columns are formed (Fig. 3), in which protrusions (24, 32) of the plurality of protrusion (24/ 32) and recesses (24 and 32 depending on point of reference) are alternately lined up (Fig. 4) and only recesses (24 and 32 depending on point of reference) are lined up along a diagonal (Fig. 3) to the plurality of rows and columns (Fig. 3) in a direction along the diagonal (Fig. 3) and only protrusions (24, 32) of the plurality of protrusions (24, 32) are lined up at right angles (Fig. 3) to the diagonal along a further diagonal (Fig. 3, as only 32 is in a diagonal, and only 24 is in another diagonal), 
wherein the central plane structure (22) includes respective crosspiece regions (between 32 and 24) that extend between and connect recesses (24 and 32 depending on point of reference) along the diagonal (Fig. 3), wherein the respective crosspiece regions (Fig. 2) further extend between and connect protrusions (24, 32) of the plurality of protrusions (24, 32) along the further diagonal (Fig. 3),
but fails to disclose adhesive applied on the layer to fill a portion of a recess on the first plate side corresponding to a protrusion of the second portion.
However, Hartl discloses adhesive (34) applied on the layer (27) to fill a portion of a recess (14) on the first plate side (top of 10) corresponding to a protrusion (at 14) of the second portion (bottom of 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton with adhesive applied on the layer to fill a portion of a recess on the first plate side corresponding to a protrusion of the second portion in order to better and more rigidly secure the components to one another.  

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claims is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 for the reasons stated in the previous rejection is hereby withdrawn.  
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive. 
Applicant argues the amended language of claim 1 which requires that the layer extends along the surfaces of the protrusion and recesses on the first side of the plate, whereas Coulton provides for a spacer 20 that provides an air passageway, and thus, a person of ordinary skill would not be motivated to place a layer that extends as claimed on the first side.  However, as interpreted above, the layer and further layer are interpreted differently than previous office actions.  Thus, the layer 112 does extend along the surfaces of the first side, and the prior art meets the claim.  Moreover, although not relied upon for claim 1, Hartl (as relied upon for claim 18) clearly discloses these features.  
Applicant’s arguments concerning the new claims are addressed by the above rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635